Exhibit 10.5

 

LOGO [g116564dsp85.jpg]

April 16, 2008

Jim Gochee

Dear Jim:

I am very pleased to offer you a position with New Relic, Inc. (“Company”) on
the following terms. Please let me know if you have any questions at all.

1. Employment Duties. Your employment shall be with Company in the position of
Vice President, Engineering. As the VP of Engineering, your initial duties shall
include engineering management; design, QA, staffing and such other tasks as may
be assigned to you from time to time by Company. At our size, your work will of
course include considerable hands-on software development. You shall devote your
full time, ability, attention, energy and skills solely and exclusively to
performing all duties as assigned and delegated to you by Company.

2. Start Date. If you accept this offer, your employment with Company shall
begin on May 1, or earlier as mutually agreed. We may ask you to be available
for occasional meetings or calls before this date

3. Salary and Bonus. In consideration for your services to Company, you will
receive compensation of $5833 twice a month (equivalent to an annual salary of
$140,000). In addition, you will be eligible for an annual performance bonus
targeted at $30,000, based on individual, group and/or corporate goals to be
determined during the first three months of your employment. The Company shall
withhold and deduct all federal and state income, social security and disability
taxes as required by applicable laws.

4. Additional Benefits.

 

  a. Stock Option Grant. We will recommend to the Board an Employee Stock Option
grant of 360,000 shares, at fair market value at the time of the grant, and
vesting over four years. The actual quantity, pricing and vesting of your grant
will be determined at the sole discretion of the Board.

 

  b. Insurance. The Company’s benefits package is under development and you will
have benefits consistent with other employees as soon as it becomes available.
In the meantime, the Company will reimburse you for 100% of the documented
premium expense of your COBRA plan or other health, dental and vision coverage.

 

  c. 401k Plan. You will be eligible to participate in the 401k investment plan
when set up by Company.

 

  d. Paid Time Off and Holidays. You shall be entitled to eighteen (18) days of
paid time off per year. Company paid holidays are: New Year’s Day, Presidents’
Day, Memorial Day, 4th of July, Labor Day, Thanksgiving, the Friday after
Thanksgiving, and Christmas Day, plus two (2) annual floating holidays
determined by Company.



--------------------------------------------------------------------------------

  e. Business Expenses. You shall be entitled to reimbursement by Company for
such customary, ordinary and necessary business expenses as are incurred by you
in the performance of your duties and consistent with the policies of the
Company.

5. Proprietary Information and Inventions. As a condition of your employment
with Company, you shall execute, at the same time as this agreement, the
Proprietary Information and Inventions Agreement attached as Exhibit A and
incorporated herein by this reference.

6. At-Will Employment. Your employment with Company is entirely voluntary for
both parties and either you or Company may conclude the employment relationship
at any time, and for any reason or for no reason at all. Also, Company retains
its discretion to make all other decisions concerning your employment (e.g.
demotions, transfers, job responsibilities, compensation or any other managerial
decisions) with or without good cause. This “at will” employment relationship
can only be modified in writing by the President of Company. This paragraph 6
contains the entire agreement between you and Company regarding the right and
ability of either you or Company to terminate your employment with Company.

7. Representation and Warranty. You represent and warrant to us that the
performance of your duties for the Company will not violate any agreement with
or trade secrets of any other person or entity and that your duties for the
Company, unless we are notified in writing in advance, will not be limited or
restricted by any other agreements or understandings between you and other
persons or companies. You specifically agree to ensure that you do not use or
infringe on the confidentiality or intellectual property rights of any previous
employer. You agree to indemnify the Company against a breach of the
representations and warranties in paragraph 7.

By signing this letter, you further agree that all disputes, claims or causes of
action arising out of or relating to this letter agreement, your employment with
Company, or the termination thereof, shall be submitted to final and binding
arbitration before the American Arbitration Association (“AAA”) in accordance
with the rules and procedures of the National Rules for the Resolution of
Employment Disputes established by the AAA.

This letter, together with your Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with Company. The employment terms in this letter supersede any other
agreements or promises made to you by anyone, whether oral or written. As
required by law, this offer is subject to satisfactory proof of your right to
work in the United States.

This offer will expire on April 30, 2008.

 

Page 2



--------------------------------------------------------------------------------

By so signing, you acknowledge that you have received no inducements or
representations other than those set forth in this letter which caused you to
accept this offer of employment.

We look forward to your favorable reply, and to a productive and enjoyable
working relationship.

 

Very truly yours,          

/s/ Mark J Sachleben

 

  

 

  COO     

 

 

Offer Accepted:

/s/ Jim Gochee

 

Jim Gochee

4/23/08

Date

 

Page 3



--------------------------------------------------------------------------------

EXHIBIT A – CEW RELIC, INC.

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

In consideration of my employment or continued employment by NEW RELIC, INC.
(“Company”), and the compensation now and hereafter paid to me, I hereby agree
as follows:

 

1. NONDISCLOSURE

1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and for a period of five (5) years thereafter, I will hold in
strictest confidence and will not disclose, use, lecture upon or publish any of
the Company’s Proprietary Information (defined below), except as such
disclosure, use or publication may be required in connection with my work for
the Company, or unless an officer of the Company expressly authorizes such in
writing. I will obtain Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
relates to my work at Company and/or incorporates any Proprietary Information. I
hereby assign to the Company any rights I may have or acquire in such
Proprietary Information and recognize that all Proprietary Information shall be
the sole property of the Company and its assigns.

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.

1.3 Third Party Information. I understand, in addition, that the Company has

received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

 

2. ASSIGNMENT OF INVENTIONS.

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit C (Previous Inventions) attached hereto a

 



--------------------------------------------------------------------------------

complete list of all Inventions that I have, alone or jointly with others,
conceived, developed or reduced to practice or caused to be conceived, developed
or reduced to practice prior to the commencement of my employment with the
Company, that I consider to be my property or the property of third parties and
that I wish to have excluded from the scope of this Agreement (collectively
referred to as “Prior Inventions”). If disclosure of any such Prior Invention
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Prior Inventions in Exhibit C but am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason. A space is provided on Exhibit C for such purpose. If no
such disclosure is attached, I represent that there are no Prior Inventions. If,
in the course of my employment with the Company, I incorporate a Prior Invention
into a Company product, process or machine, the Company is hereby granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
make, have made, modify, use and sell such Prior Invention. Notwithstanding the
foregoing, I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions without the Company’s prior written
consent.

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”

2.4 Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Exhibit A (Limited Exclusion

Notification) and agree that my signature acknowledges receipt of the
notification.

2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under Section 2870; and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the provisions of
Section 2870. I will preserve the confidentiality of any Invention that does not
fully qualify for protection under Section 2870.

2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary

 



--------------------------------------------------------------------------------

Rights relating to such Company Inventions in any and all countries shall
continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.

4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company’s written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree further that for the period
of my employment by the Company and for one (1) year after the date of
termination of my employment by the Company I will not, either directly or
through others, solicit or attempt to solicit any employee, independent
contractor or consultant of the company to terminate his or her relationship
with the Company in order to become an employee, consultant or independent
contractor to or for any other person or entity.

5. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence

or in trust prior to my employment by the Company. I have not entered into, and
I agree I will not enter into, any agreement either written or oral in conflict
herewith.

6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement.

7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

8. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

10. GENERAL PROVISIONS.

10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction

 



--------------------------------------------------------------------------------

of the state and federal courts located in San Francisco County, California, for
any lawsuit filed there against me by Company arising from or related to this
Agreement.

10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

10.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.

10.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

10.7 Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND

PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

10.8 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company, namely: May 1st, 2008.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT B TO THIS AGREEMENT.

Dated: 4/23/08

 

/s/ Jim Gochee

 

Jim Gochee

ACCEPTED AND AGREED TO: NEW RELIC, INC. By:   /s/ Mark J Sachleben Title:   COO

2480 Sand Hill Rd Suite 210

(Address)

Menlo Park, CA 94025

Dated: 10-29-08

 



--------------------------------------------------------------------------------

EXHIBIT C

 

TO:   New Relic, Inc. FROM:   Jim Gochee DATE:   4/23/08 SUBJECT:   Previous
Inventions

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
New Relic, Inc. (the “Company”) that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company:

 

  x No inventions or improvements.

 

  ¨ See below:

 

                                                                 
                                         
                                         
                                               

 

                                                                 
                                         
                                         
                                               

 

                                                                 
                                         
                                         
                                               

 

¨ Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

   Invention or Improvement    Party(ies)    Relationship 1.   

 

  

 

  

 

2.   

 

  

 

  

 

3.   

 

  

 

  

 

 

¨ Additional sheets attached.